Citation Nr: 1120889	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-06 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine with retrolisthesis of first sacral in relationship to the fifth lumbar (back disability).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to May 1993.  He attended the U.S. Naval Academy from July 1978 to May 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In his February 2009 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board.  In correspondence with the RO in March 2011, the Veteran informed the RO that he no longer wished to have a hearing as he would be out of the country.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2010).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's back disability did not have onset in active service and is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records are absent for any complaint of, or treatment for, a back injury or condition.  A separation report of medical examination from March 1993 indicated that the Veteran had normal clinical evaluations of his body systems, including his spine and other musculoskeletal systems.  However, the Veteran has argued that he sustained an injury to his lower back when he hit a tree while riding on a tire inner tube in active service in December 1980 or 1981.  The Veteran contends that his current back condition is due to his injury while in service.

A private treatment report from Dr. "E.K.," dated November 2007, indicated that the Veteran had a disc bulge at L5-S1, bilateral L5 spondylolysis, grade 1 spondylolisthesis at L5-S1, and retrolisthesis at L4-5.  Dr. E.K also indicated that the "causation is clearly the event of Christmas 1981 when he suffered the injury to his lumbar spine as he had no symptoms prior to that date."

This treatment report appears to be favorable to the Veteran's claim for service connection for his back disability.

The Veteran also submitted private treatment reports from his chiropractor, "R.T.G."  While a radiographic report indicated that the Veteran has grade 2 spondylolisthesis of L-5, R.T.G. did not opine as to the etiology of the Veteran's back disability.

The Veteran was afforded a VA examination of his spine in December 2008.  The examiner noted the Veteran's contention that he injured his lower back when he hit a tree while riding on a tire inner tube in service.  It was indicated that the Veteran applied ice to his back and did not have any treatment at that time.  The examiner also noted that the Veteran reported he reinjured his back in 1984 while doing yard work.

Upon physical examination, the Veteran was diagnosed with degenerative disc disease of the lumbosacral spine with right lumbosacral radiculopathy with radiological evidence of retrolisthesis of the first sacral in relationship to the fifth lumbar.  

With respect to the etiology of the Veteran's back disability, the examiner indicated that in this particular case, it is difficult to determine if the Veteran's original inner tubing accident was the etiology of his back condition since he did not have any radiological studies until recently.  Nonetheless, the examiner explained that the degenerative changes on x-ray may have contributed to the retrolisthesis.  As such, the examiner opined that in her opinion, "the degenerative changes are most likely age related, since his accident was more than 20 years ago and his symptomatology appears to have been most significant in the past 5 years, while the patient separated [from active duty] in 1993."  In addition, it was the examiner's opinion that "with regards to the low back that his current low back condition is less likely as not related to previous military service."

This medical opinion weighs heavily against the Veteran's claim for service connection for a back disability as it fails to establish the requisite nexus between the Veteran's current disability and his claimed in-service injury.

The record reflects that there is both favorable and unfavorable evidence for the Veteran's claim, specifically Dr. E.K.'s treatment report from November 2007 and the VA examination from December 2008.

Thus, the record contains two medical opinions which address whether the Veteran's current back condition is related to his service.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken both opinions into consideration and finds that the December 2008 VA examiner's opinion is more probative than Dr. E.K.'s November 2007 private report for several reasons.  First, there is no indication that Dr. E.K. reviewed the Veteran's claims file.  While there is no regulatory or statutory requirement for review of the claims file, 38 C.F.R. § 4.1 does require that each disability be reviewed in relation to its history.   There is no indication that Dr. E.K. had knowledge of the Veteran's medical reports at separation from active service.  In addition, Dr. E.K. provided limited rationale for his opinion and merely cited the Veteran's lack of back problems prior to the December 1981 injury to conclude that the December 1981 injury caused the Veteran's current back condition.

In contrast, the VA examiner indicated her review of the claims file in its entirety, including the Veteran's service treatment reports.  Thus, the basis of the VA examiner's opinion covers a much broader scope with the Veteran's entire medical history in consideration.

Given that the VA examiner has a more comprehensive history of the Veteran's back disability as opposed to the private physician who only had limited records as reference, and given the detailed rationale of the VA examiner's opinion, the Board finds the opinion of VA examiner to be more probative.

Taking into consideration the VA examiner's opinion and the service treatment records, service connection for a back disability is not warranted.  The evidence against this claim outweighs the evidence in support of this claim, including the contentions of the appellant.

The Board notes the Veteran's own contention that his current back condition is due to his injury in active service.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contention regarding a relationship between his claimed disability and his in-service injury are not statements about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, these contentions are statements of causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Thus, his contentions are not competent medical evidence of the cause of this claimed disability and provide only limited probative weight in support of this claim.

The Board notes that to the extent the Veteran is contending that he has had pain in his back since his discharge from service approximately 18 years ago, the Veteran is competent to make statements about experiencing pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  However, the positive evidence (his statements and the medical opinion from Dr. E.K.) must be weighed against the evidence against this claim (the service treatment records, the post-service treatment records and the VA examination report), all of which provide, as a whole, highly probative evidence against this claim, indicating a problem that began years after service with no connection to service.  

There are several facts that weigh against his claim of continuous symptoms.  First, there are reports of medical history during his active duty service wherein he denied having or ever having recurrent back pain, painful joints, or backaches.  See Report of Medical History dated August 1984; Officer Physical Examination Questionnaire dated March 1993.  Second, when he first sought treatment in 2003, he reported a history of back pain of six weeks duration.  He did not report a history of years of back pain - either dating to the 1980 or 1981 injury or to his separation from service in 1993.  He also did not report the claimed injury when first seeking treatment.  Third, the fact that he did not seek treatment until years after service (as early as 2003) provides probative evidence against this claim that he had had a back condition for 18 years.  See also Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Based on the above, the preponderance of the evidence of record is against a grant of service connection for a back disability, and the Veteran's claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in July 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).   He was provided a VA examination for the purpose of obtaining an opinion as to the etiology of his back condition.  That examination was adequate since the examiner reviewed the claims file, interviewed the Veteran, considered his medical history, and provided a rationale for her negative opinion.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a back disability is denied.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id. 

In the present case, additional development is required in order to fulfill VA's obligations under the duty to assist.  Specifically, the Veteran has not been afforded a VA examination of his claimed bilateral hearing loss.  

The Veteran's March 1993 separation examination reveals left ear auditory acuity of 25 decibels at 4000 and 6000 Hertz.  In this regard, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, some decreased hearing acuity was indicated at discharge.

In addition, the audiometric results shown on separation indicated a decrease in acuity in both ears across many threshold levels, when compared to in-service hearing tests in October 1981, August 1984, January 1985, and January 1992.  These acuity decreases were not addressed by a medical professional and would assist the Board in making its determination.  

Finally, while the Veteran's discharge examination from March 1993 indicated some decreased hearing acuity, the record is unclear as to whether the Veteran has a current bilateral hearing loss disability for VA compensation purposes.  As such, a medical opinion should be obtained that addresses these points.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination.  The claims file must be provided to the examiner in conjunction with the examination, the examiner must review the claims file.  In so doing, the examiner should specifically address all audiometric testing results of record, including the changes in audiometric data between the 1981 hearing test and that performed on separation in 1993. 

The nature and extent of current, bilateral hearing loss, if any, should be evaluated.  If the Veteran does not have a bilateral hearing loss disability for VA compensation purposes, the examiner should so state.  

The examiner is asked to render medical opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss, if any, is caused or aggravated by his active service.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.  

2. Then, readjudicate the Veteran's claim for service connection for bilateral hearing loss, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


